Citation Nr: 1308872	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to May 31, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter initially came to the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for PTSD effective from June 2, 2006.  The Veteran appealed the effective date of that award.  In April 2008, the Veteran offered testimony at a hearing before a hearing officer at the RO.  A transcript of that hearing is of record.  Subsequently, in May 2008, the RO assigned an effective date of May 31, 2006 for the grant of service connection for PTSD and an evaluation of 70 percent.  The Veteran continued his appeal.  

In June 2009, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is of record.  

In a July 2010 decision, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  An Order of the Court, dated December 28, 2010, granted a Joint Motion for Remand and vacated the Board's decision.  This case was remanded for further readjudication and disposition consistent with the Joint Motion and the Court's Order.  

In November 2011, the Board again denied the Veteran's claim of entitlement to service connection for an earlier effective date for the grant of service connection for PTSD.  The Veteran appealed the Board's decision to the Court.  A Joint Motion for Remand was submitted in July 2012; and, in July 2012, the Court issued an order granting the motion and the matter was remanded to the Board for readjudication consistent with the motion.  



FINDINGS OF FACT

1.  PTSD was added to the rating schedule, effective April 11, 1980.  

2.  In a January 1994 rating decision, the RO denied service connection for PTSD.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal that decision; the decision became final.  

3.  In May 2000, the RO received the Veteran's request to reopen his claim for service connection for PTSD.  By a rating action in September 2000, the RO denied the Veteran's request to reopen his claim for service connection for PTSD.  He was notified in writing of the RO's determination and his appellate rights and did not appeal that decision; as such, it became final.  

4.  In October 2001, the RO received the Veteran's request to reopen his claim for service connection for PTSD.  In a March 2002 rating decision, the RO reopened the Veteran's claim for service connection for PTSD, but denied the claim on the merits, finding that there was insufficient evidence of a verifiable stressor; the Veteran was notified in writing of the RO's decision and his appellate rights, but he did not appeal within one year of the notice thereof, and the decision became final.  

5.  According to a report of contact (VA Form 119), dated May 31, 2006, the Veteran filed a request to reopen his claim of entitlement to service connection for PTSD.  A June 2007 rating decision granted service connection for PTSD, effective June 2, 2006.  Subsequently, in a rating action in May 2008, the RO assigned an effective date of May 31, 2006 for the grant of service connection for PTSD.  

6.  There was no communication received from the Veteran, between the RO's March 2002 rating decision that denied service connection for PTSD and the May 31, 2006 report of contact, wherein he sought to reopen his claim that constituted a claim, formal or informal, with regard to entitlement to service connection for PTSD.  

7.  The record does not reflect that the Veteran met all eligibility criteria for the establishment of service connection for PTSD as of April 11, 1980.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 31, 2006 for the award of service connection for PTSD have not been met.  38 C.F.R. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.114, 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.159 , 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in July 2006 and December 2006 with regard to the underlying service connection claim.  As detailed, the Veteran perfected an appeal as to the effective date assigned.  Entitlement to an earlier effective date is a downstream issue from that of service connection (for which a VCAA letter was duly sent in July 2006), thus another VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b) (3) (i).  Even so, the December 2006 letter provided the Veteran with the general criteria for assigning effective dates.  Consequently, the Board finds that the VCAA notice requirements have been met.  

The Board finds that the duty to assist has been also been fulfilled.  The outcome of this issue on appeal turns on a determination as to the date that a claim was filed.  There is no need for a medical examination and or opinion for this issue.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.  

II.  Factual Background.

The records show that the Veteran served on active duty from January 1966 to January 1968.  His military personnel records indicate that he had service in Vietnam from July 1966 to July 1967; his military occupational specialty was as an Ammunitions Storage Specialist.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal w/60 device.  The service treatment records, including the pre-induction examination in January 1966 as well as the separation examination in November 1967, were negative for any complaints or findings of a psychiatric disorder.  

The Veteran's initial claim for service connection for PTSD (VA Form 21-526) was received by the RO on September 8, 1993.  At that time, the Veteran denied having been hospitalized or treated for the claimed condition within the past three months.  He also did not identify any medical provider or other source of medical evidence in support of his claim.  By letters dated in October 1993, the RO requested that the Veteran identify dates and locations of VA treatment; however, he did not respond to the requests.  

By a rating action in January 1994, the RO denied the Veteran's claim for service connection for PTSD, finding that there was no medical evidence that he actually had PTSD.  In a letter dated on February 2, 1994, he was notified the RO's decision and his appellate rights, but he did not appeal; therefore, the decision became final.  

A new application for compensation (VA Form 21-526) was by the RO received on May 25, 2000, wherein the Veteran sought to reopen his claim for service connection for PTSD.  

By a rating action in September 2000, the RO confirmed and continued the denial of service connection for PTSD.  The RO determined that the available evidence did not show a confirmed diagnosis of PTSD, and the evidence was inadequate to establish that a stressful experience occurred.  By letter dated in October 2000, the Veteran was informed in writing of the RO's decision and his appellate rights; however, he did not appeal that decision within one year of the notice thereof.  Therefore, that decision became final.  

In a statement in support of claim (VA Form 21-4138), dated in October 2001, the Veteran indicated that he wished to reopen his claim for service connection for PTSD.  Submitted in support of his claim was a certificate of training, indicating that he successfully completed the course in the PTSD treatment program on September 17, 1993.  

Also submitted in support of the Veteran's claim was a VA clinic note, dated on March 15, 2000, indicating that the Veteran presented with symptoms of PTSD since his tour in Vietnam.  It was noted that he realized some relief from his symptoms by using traditional Native-American medicine practices, but continued to have symptoms.  One of the traumatic experiences the Veteran reported included taking two enemy soldiers up in a helicopter with troops from the Republic of Korea, throwing them out of the helicopter, and then shooting them as they fell down out of the sky.  The Veteran indicated that, to him, this episode was almost like a dream, something that did not really happen.  He stated that working as a door gunner in one attack, he shot 12 enemy soldiers with a total 43 confirmed kills.  

The Veteran reported daily thoughts of Vietnam and had a nightmare involving Vietnam approximately once a week.  He had flashbacks in which he could see the jungle and heard the firing of rifles on several occasions.  The Veteran also reported that he first had suicidal thoughts when he came back from Vietnam; at one point, he got a pistol but did not do anything to harm himself.  At the time, he was in the process of a divorce and it felt like the end of the world.  He was diagnosed with PTSD in Albuquerque, New Mexico in 1992.  Following a mental status examination, the Veteran was diagnosed with PTSD, mild, combat type.  

Received in February 2002 were VA progress notes dated from May 1993 to October 2001.  These records show that the Veteran was diagnosed with PTSD in July 1993 that was treated with individual and group therapy.  

By a rating action in March 2002, the RO confirmed and continued the denial of service connection for PTSD.  The RO reopened the Veteran's previously denied claim and then found that the evidence continued to show that the condition was not incurred in or aggravated by military service.  The RO determined that there was insufficient evidence of a verifiable stressor.  The Veteran was notified in writing of the RO's determination and his appellate rights, but did not appeal, and the decision became final.  

No further communication was received from the Veteran until May 31, 2006.  A VA Form 119, dated May 31, 2006, indicates that he contacted the RO and requested that his claim for service connection for PTSD be reopened.  Submitted in support of his claim were two statements from service comrades in Vietnam.  One individual specially noted that the Veteran was a door gunner with the 161st Assault Helicopter Company in Vietnam in 1967; he also noted that the Veteran served with him in Qui Nhon.  

Also submitted in support of the Veteran's claim were VA treatment notes dated from March 2006 to May 2006.  These records show that the Veteran was referred to the PTSD program at the VA hospital in March 2006 due to chronic PTSD symptoms that were unmanageable on an outpatient basis.  

Received in July 2006 was a copy of the VA outpatient treatment report, dated March 15, 2000, indicating that the Veteran was seen with symptoms of PTSD since his tour in Vietnam.  He reported some of the traumatic experiences he had in Vietnam.  Following a mental status examination, the Veteran was diagnosed with PTSD, mild, combat type.  

Received in July 2006 was a statement of stressors wherein the Veteran recalled several traumatic incidents which occurred in Vietnam.  The Veteran reported being stationed in Qui Nhon with the 161st Aviation Company; he was an Ammunition Specialist, responsible for loading gunships.  The Veteran indicated that he eventually became a door gunner on an assault helicopter.  The Veteran reported an incident that occurred when he was a door gunner; he recalled shooting an enemy soldier after throwing him out of the helicopter.  The Veteran also reported killing 12 enemy soldiers in assault and getting credit for the confirmed kills, feeling nauseated and drinking to forget the incidents.  The Veteran recalled experiencing a rocket cap hitting the shin of his right leg during an assault helicopter run and being told that it was self inflicted.  

Also received in July 2006 was a statement from the Veteran's wife, describing the Veteran's behavior towards her and their children.  She described the Veteran's anger and violent temper, which caused him to be physically abusive towards her.  She also noted that the Veteran displayed violent outbursts towards their children.  

Received in September 2006 were VA treatment reports dated from May 1993 to October 1993 showing that the Veteran was diagnosed with PTSD and receiving therapy.  

Received in December 2006 was a medical statement from Dr. Teton Ducheneaux, a clinical psychologist, dated in November 2005, indicating that the Veteran served in Vietnam and demonstrated symptoms for a diagnosis of PTSD, which was also verified by Dr. Mark Singleton, a medical doctor at the Eagle Butte South Dakota Indian Health Service Hospital.  Dr. Ducheneaux stated that the Veteran was dealing with a great amount of stress since being in sobriety that was related to his PTSD and anxiety symptoms.  The psychologist stated that he was working with the Veteran for over two years and the therapy was beneficial but the Veteran also needed to seek inpatient mental health care to deal more appropriately with his PTSD and work related issues.  Dr. Ducheneaux stated that the Veteran had a diagnosis of PTSD, anxiety, and alcohol dependence by history in full remission.  

On the occasion of a VA examination in May 2007, it was noted that the Veteran had had two hospitalizations for PTSD inpatient treatment, one in 1993 and one in 2006.  It was also noted that, over the years, the Veteran continued to have PTSD symptoms, and the symptoms initially began in Vietnam.  The Veteran was diagnosed with PTSD, and the examiner determined that it was more than likely that the current PTSD symptoms were related to the conceded stressors.  

Based on the above cited evidence, in June 2007, the RO reopened the Veteran's claim and granted service connection for PTSD, effective June 2, 2006.  Subsequently, in May 2008, the RO assigned an effective date of May 31, 2006 for the grant of service connection of PTSD.  

III.  Legal Analysis

The Veteran and his attorney contend, in essence, that an effective date earlier than May 31, 2006, for the grant of service connection for PTSD, is warranted in this case.  The Veteran asserts that his grant of service connection for PTSD should be awarded from the date of his initial claim for service connection for a psychiatric disorder in September 1993, as he had the disorder since his active service.  

When a decision of the RO or the Board becomes final, it is binding and not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b) (1) (West 2002).  

If a decision by the RO goes unappealed, it is final.  38 U.S.C.A. § 7105 (West 2002).  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 (2012).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  Exceptions to the above include where compensation is awarded or increased pursuant to any Act or administrative issue.  In those cases, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue. In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002).  

The Board notes that PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a liberalizing VA issue.  See VAOPGCPREC 26-97 (July 16, 1997).  With regard to PTSD claims, VAOPGCPREC 26-97 held that "an effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  

In short, the pertinent law and regulations permits an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the Veteran separated from active duty in January 1968.  He did not raise a claim of entitlement to service connection for PTSD within a year from discharge.  Rather, the Veteran first raised a service connection claim for PTSD in September 1993.  That claim was denied in a January 1994 rating decision, which became final when the Veteran did not submit an appeal within the statutory time limit.  

Again, because the Veteran did not apply for service connection for PTSD within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) (2).  

As noted above, if a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012).  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103 (2012).  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  

If a decision by the RO goes unappealed, such is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105  of this part. If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

As noted above, the Veteran's initial claim for service connection for PTSD was received in September 1993 and his claim was denied by the RO in January 1994.  He was notified of the RO's action and his appellate rights, but he did not appeal; therefore, that decision became final.  He next sought to have the claim for service connection for PTSD reopened by filing a claim in May 2000; his claim was denied by the RO in September 2000.  The Veteran was notified of the denial of his claim and his appellate rights, but he did not appeal and that decision became final.  He sought to reopen his claim for service connection for PTSD in October 2001; in March 2002, the RO confirmed and continued the denial of service connection for PTSD.  It was determined that the claim was reopened, but the evidence continued to show that the condition was not incurred in or aggravated by military service.  The RO determined that there was insufficient evidence of a verifiable stressor.  The Veteran was notified in writing of the denial, but did not appeal, and the decision became final.  

After a thorough review of the record, the Board finds that, following the March 2002 rating decision, a claim to reopen the previously denied claim for PTSD was not received prior to May 31, 2006; and, after reviewing additional evidence, the RO granted service connection for PTSD, effective from May 31, 2006, the date of receipt of the reopened claim for PTSD.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must be filed in order for any type of benefit to be paid."  Under analysis as a reopened claim, the earliest effective date that can be granted for the grant of service connection for PTSD is the date of receipt of the Veteran's claim.  Therefore an effective date earlier than May 31, 2006 may not be assigned.  

The Veteran has not claimed clear and unmistakable error (CUE) in the initial January 1994 RO decision that denied service connection for PTSD, or the September 2000 and the March 2002 RO decisions that denied service connection for PTSD, certainly not with the required degree of specificity in his pleadings to constitute a valid claim.  The Board's review of these determinations has not revealed any reversible error in these determinations warranting assignment of an earlier effective date for the grant of service connection for PTSD.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  

An argument has been advanced by the Veteran that entitlement to an earlier effective date is warranted under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.114, discussed above.  As noted above, the pertinent law and regulations appear to permit an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980 for PTSD.  

VAOPGCPREC 26-97 allows for an effective date prior to the date of claim if the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. In short, the pertinent law and regulations permits an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.  The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).  

A review of the record reflects that the Veteran was not diagnosed with PTSD until 1993.  However, while he was diagnosed with PTSD at that time, the diagnosis of PTSD was not found to be related to an inservice stressor or event until a VA treatment record in March 2006 noted that the Veteran was referred to the PTSD program due to chronic PTSD symptoms that have been unmanageable on an outpatient basis.  Furthermore, there is no other competent evidence that establishes that the Veteran had PTSD in 1980.  Thus, in spite of the liberalizing law, the Veteran did not meet the eligibility requirements to establish service connection for PTSD at the time of the liberalizing law's effective date in 1980.  

Accordingly, the Board finds that the evidence is insufficient to show that the Veteran met all eligibility criteria for service connection for PTSD on the effective date of the liberalizing law and that such eligibility has existed continuously since that time.  While the Veteran contends that he experienced symptomatology consistent with a diagnosis of PTSD well before he was officially diagnosed with PTSD, there is no probative evidence demonstrating that he, in fact, met the diagnostic criteria for PTSD as of April 11, 1980, and that he continued to meet such diagnostic criteria since that time - notwithstanding the March 2000 VA treatment record (noting symtoms of PTSD since his tour in Vietnam) and May 2007 VA examiner's opinion (noting that the Veteran's symtoms have endured since their beginning in Vietnam).  Therefore, the Board finds that 38 C.F.R. § 3.114(a) (3) is not applicable to the Veteran's case.  

The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).  To that end, the Board notes that it has considered VA progress notes dated March 15, 2000 indicating that the Veteran was seen with symptoms of PTSD since his tour in Vietnam.  However, it was not until a VA examination of May 2007 that the Veteran's PTSD was diagnosed and found to be related to verified in-service stressor events.  Furthermore, there is no other competent evidence that establishes that the Veteran had PTSD in 1980.  Thus, in spite of the liberalizing law, the Veteran did not meet the eligibility requirements to establish service connection for PTSD at the time of the liberalizing law's effective date in 1980.  

Although the Veteran now apparently contends that service connection should be granted from 1993, when he filed his initial claim, there was no evidence on file indicating that he had a PTSD disability due to his active military service.  Even if the Veteran's PTSD disability is associated with service, it was not until May 31, 2006 that he filed his most recent claim for that benefit.  An informal claim was not submitted under § 3.157 because, since the Veteran had not been granted service connection for PTSD prior to May 31, 2006, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]."  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other words, had this been a claim for an increased rating for an already service-connected condition, then the Board could find that VA clinical records reflecting treatment for PTSD disability constituted an informal claim for an increased rating.

The Board acknowledges the Veteran's argument that the effective date of service connection for PTSD should be the date of his initial claim following his discharge from service in September 1993.  However, as discussed above, the Veteran's claims for PTSD were denied in the unappealed January 1994, September 2000, and March 2002 rating decisions, that became final, and the evidence does not reflect any communication from the Veteran thereafter until May 31, 2006 voicing an indication to reopen the previously denied claim for service connection for PTSD.  Thus, the date the Veteran submitted his request to reopen the previously denied claim for service connection for PTSD is the date of the current claim, and assignment of an effective date other than May 31, 2006 is not warranted.  Consequently, entitlement to an effective date earlier than May 31, 2006 is denied.  

In conclusion, the Board does not doubt that the Veteran had psychiatric symptoms for many years prior to the presently assigned effective date.  In fact, the award of service connection for PTSD is recognition that his psychiatric symptoms are related to service.  See 38 C.F.R. §§ 3.303, 3.304 (2012).  As explained, however, the effective date of the benefit at issue in this case is controlled by the date of receipt of the application to reopen the Veteran's claim, and the record shows that the Veteran's application was received by VA on May 31, 2006.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than May 31, 2006 for the grant of service connection for PTSD is denied.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


